DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 and May 19, 2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on April 28, 2021 are accepted. 

Specification
	The specification filed April 28, 2021 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,108,965 B2 (hereinafter 965’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-19 of the present application correspond to elements of claims 1-19 of the 965’ patent. Claims 1-19 of the present application would have been obvious over claims 1-11 of the 965’ patent because each element of the claims of the present application is anticipated by the claims of the 965’ patent.

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,087,332 B2 (hereinafter 332’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-19 of the present application correspond to elements of claims 1-19 of the 332’ patent. Claims 1-19 of the present application would have been obvious over claims 1-19 of the 332’ patent because each element of the claims of the present application is anticipated by the claims of the 332’ patent.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seminaro et al. US 8,732,258 B2 [hereinafter Seminaro].

As per claims 1 and 18, Seminaro teaches a customer relationship management system comprising:
a non-transitory medium; 
authentication logic configured to automatically authenticate a source of a customer service request using digital identification data received from the source of the customer service request [column 5, lines 27-48 and column 6, lines 32-49]; 
pipeline logic stored in the non-transitory medium and including 
agent assignment logic configured to assign a customer service agent to a request queue [column 5, line 49-column 6, line 16 and column 6, lines 36-49],
sorting logic configured to place the customer service request into the request queue [column 5, line 49-column 6, line 16 and column 6, lines 36-49], and
ordering logic configured to maintain an order of customer service requests in the request queue [column 5, line49-column 6, line 16 and column 6, lines 36-49].

As per claim 2, Seminaro further teaches the system wherein the agent assignment logic is configured to assign the customer service agent based on characteristics used to place customer service requests in the request queue [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claims 3 and 19, Seminaro further teaches the system, wherein the agent assignment logic is configured to assign the customer service agent to multiple request queues [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 4, Seminaro further teaches the system wherein the sorting logic is configured to place the customer service request in the request queue based on the authentication of the source [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 5, Seminaro further teaches the system wherein the sorting logic is further configured to place the customer service request in the request queue based on a customer service request history [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 6, Seminaro further teaches the system wherein the sorting logic is further configured to place the customer service request in the request queue based on an account balance [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 7, Seminaro further teaches the system wherein the ordering logic is configured to move the customer service request from the request queue to another request queue based on authentication of the source [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 8, Seminaro further teaches the system wherein the ordering logic is configured to give priority to customer service requests from an authenticated source [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 9, Seminaro further teaches the system wherein the pipeline logic further includes estimation logic configured to estimate an amount of time needed to provide a service requested in the customer service request [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 10, Seminaro further teaches the system wherein the pipeline logic further includes scheduling logic configured to schedule a call-back in response to the customer service request [column 5, line 49-column 6, line 16 and column 6, lines 36-49]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seminaro et al. US 8,732,258 B2 [hereinafter Seminaro] in view of Simon US 2014/0074507 A1. 

As per claim 14, Seminaro teaches a method of processing a customer service request, the method comprising: 
receiving the customer service request; authenticating a source of the customer service request [column 5, lines 2748 and column 6, lines 32-49];
selecting a request queue, from multiple request queues, for placement of the customer service request, the selection being based on the authentication of the source [column 5, lines 2748 and column 6, lines 32-49]; and
 providing the service requested in the customer service request, provision of the service being based on information only available because the source is authenticated [column 5, line49-column 6, line 16 and column 6, lines 36-49].
In the same field of endeavor, Simon teaches a method of processing a customer service request comprising: selecting an advertisement based on the authentication of the source [paragraphs 0005-0008]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Simon within the system of Seminaro in order to provide targeted advertisement to customers on wait queue. 

As per claim 11 and 12, Seminaro teaches the claim as indicated above. In the same field of endeavor, Simon teaches a system for processing a customer service request comprising an advertising server, the advertising server being configured to select an advertisement based on information available only after the source of the customer is authenticated and/or based on an account balance of a customer or a customer service request history [paragraphs 0005-0009]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Simon within the system of Seminaro in order to provide targeted advertisement to customers on wait queue. 
As per claim 15, Seminaro further teaches the method wherein the selection of the request queue is based on information available because the source is authenticated [column 5, line49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 16, Seminaro further teaches the method wherein the information includes an account balance or a history of service requests [column 5, line49-column 6, line 16 and column 6, lines 36-49]. 
As per claim 17, Simon further teaches the method wherein the selection of the advertisement is based on information available because the source is authenticated [paragraphs 0005-0009]. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the double patenting rejections indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435